                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY BUSSIE, 64105-050,                         Case No. 21-cv-02924-CRB (PR)
                                   8                    Plaintiff,
                                                                                            ORDER OF TRANSFER
                                   9             v.

                                  10     DR. LADDY,
                                  11                    Defendant(s).

                                  12          Plaintiff Anthony Bussie filed this pro se civil rights action complaining about events and
Northern District of California
 United States District Court




                                  13   omissions occurring at the Federal Medical Center – Butner (FMC – Butner), located in Granville

                                  14   County, North Carolina, where he currently is housed. Granville County is within the venue of the

                                  15   Eastern District of North Carolina. See 28 U.S.C. § 113(a). The defendant, Dr. Laddy, is a

                                  16   psychiatrist at FMC – Butner and apparently resides in the Eastern District of North Carolina. No

                                  17   defendant is alleged to reside in, and none of the events or omissions giving rise to the complaint

                                  18   occurred in, the Northern District of California. Venue therefore would be proper in the Eastern

                                  19   District of North Carolina and not in this one. See 28 U.S.C. § 1391(b).

                                  20          Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action shall
                                       be TRANSFERRED to the United States District Court for the Eastern District of North Carolina.
                                  21
                                              The clerk shall transfer this matter forthwith.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: May 24, 2021
                                  24
                                                                                        ______________________________________
                                  25
                                                                                        CHARLES R. BREYER
                                  26                                                    United States District Judge

                                  27

                                  28
